Citation Nr: 1747708	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-25 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for left shoulder bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to March 2004.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a substantive appeal (VA Form 9) in September 2012 in response to the AOJ's September 2012 statement of the case.  Evidence relevant to the claim has been submitted to VA since that time.  Since he perfected his claim prior to February 2013, this new evidence is not subject to initial review by the Board without a waiver of initial AOJ consideration.  See 38 U.S.C. § 7105(e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Pub. L. No. 112-154, 126 Stat. 1165.  

Moreover, VA treatment records recently added to the record appear to reference the Veteran's complaints of decreased range of motion in the left shoulder due to scar tissue from a previous shoulder surgery.  He reported that the scar tissue was limiting his motion, especially with any activity and during sleep.  Review of the file indicates that he was last afforded an examination pertaining to his left shoulder in February 2011, more than six years ago.  For these reasons, a remand is warranted to assist in determining the current level of severity of left shoulder disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the current severity of his left shoulder disability.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical history.

The examiner should conduct range of motion testing of the left shoulder in active motion, passive motion, and with range of motion measurements of the opposite undamaged joint.

2.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remains denied, a supplemental statement of the case should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



